 In the Matter of COTEBROS.INC.andINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, STABLEMEN AND HELPERS OF AMERICA,BAKERY DRIVERS LOCAL No. 686Case No. R-621.Decided May 9, 1938Bakery Industry-Investigation of Representatives:controversy concerningrepresentation of employees : employer's refusal to grant recognition of union ;rival organizations;strike-Contract:controversy concerningterms-Unit Ap-propriate for Collective Bargaining:route salesmen, including the van driver; nocontroversy asto-Election Ordered:pursuant to stipulation by all parties-Certification of Representatives.Mr. Edward Schneider,for the Board.Mr. Emile Lemelin,of Manchester, N. H., tor the Company.Mr. Harold R. DonaghueandMr. Nathan Efron,ofBoston, Mass.,for the Union.Mr. Daniel J. Healy,of Manchester, N. H., for the Association.Mr. Richard Meigs,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 18, 1937, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, Bakery Drivers LocalNo. 686, herein called the Union, filed with the Regional Director forthe First Region (Boston, Massachusetts) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Cote Baking Company, Manchester, New Hampshire,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On February 16, 1938, the Unionfiled with the Regional Director an amended petition, changing thename, Cote Baking Company, appearing in the original petition, toCote Bros. Inc., herein called the Company, and making an alterationin the description in the original petition of the unit claimed to beappropriate for the purposes of collective bargaining. In other re-spects the amended petition conformed substantially to the originalpetition.On February 21, 1938, the National Labor Relations Board,70 DECISIONS AND ORDERS71herein called the Board, acting pursuant to Section 9 -(c) offthe Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as' amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On March 1, 1938, the Regional Director issued a notice of hearing,,copies of which were duly served upon the Company, upon the Union,and upon Association of Cote Bros. Inc. Employees, herein called theAssociation, a labor organization purporting to represent employeesdirectly affected by the investigation.Pursuant to, the notice, a hear-ing was held on March 7 and 8, 1938, at Manchester, New Hampshire,before Henry W. Schmidt, the Trial Examiner duly designated bythe Board.The Board, the Company, and the Union were repre-sented by counsel throughout the hearing and participated therein-The Association was represented by counsel on the second day of thehearing."Full opportunity to be heard, to examine and cross-exam-ine witnesses, and to introduce- evidence bearing on the issues wasafforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.At the close of the hearing all the parties entered into a stipulationauthorizing the Board to direct an election on specified terms.This.stipulation is set forth in Section VI below.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCote Bros. Inc., a corporation organized in 1921 under the laws ofNew Hampshire, is engaged in the baking and sale of rolls, bread, anddoughnuts.Its business is principally wholesale.It maintains itsprincipal office and place of business at Manchester, New Hampshire,and a small office and garage at Lowell, Massachusetts.The principal raw materials used by the Company in its businessare flour, sugar, salt, yeast, syrups, and shortening.During 1936and 1937 the Company's annual purchases of raw materials aggre-gated approximately $250,000 in value.At least 74 per cent of theseraw materials were shipped to' the Company from points outside NewHampshire, principally by rail.Flour, the largest single item used-by the Company, is received mainly from-Kansas.-1 No formalappearance was enteredfor the Associationon the firstday of thehearing.106791-38-vol vIr-6 72NATIONAL LABOR RELATIONS BOARDThe Company's customersare chiefly hotels, restaurants, and gro-cery stores lying within a radius of 50 miles of the baking plant atManchester, New Hampshire. Included within the area marked outby this 50-mile radius is a portion of Massachusetts, which is the onlyState, other than New Hampshire, in which the Company marketsitsproducts.The Company distributes its products by means ofroute salesmen who operate company-owned trucks over approxi-mately 30 distinct routes.Six of these routes are in Massachusetts,covering the towns and vicinity of Lowell, Lawrence, Haverhill, and'Salem.The Massachusetts route salesmen are supplied from a com-pany-owned van or trailer truck which travels daily from the Man-^chester plant in New Hampshire to Lowell, Massachusetts.The Company's total annual sales during 1936 and 1937 amountedto approximately $650,000.Sales made in Massachusetts accountedfor $170,000 of this amount in 1936, and for $160,000 in 1937.II.THE ORGANIZATIONSINVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, Bakery Drivers Local No. 686, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership all truck drivers, helpers, warehousemen,washers of autos, and stablemen in the district extending from Man-chester, New Hampshire, through and including Lowell, Lawrence,and Haverhill in Massachusetts.Association of Cote Bros. Inc. Employees is a labor organizationunaffiliated with any other labor organization. Its membership islimited exclusively to the Company's employees, all of whom areeligible for membership.III.THE QUESTION CONCERNING REPRESENTATIONEarly in July 1937, the Union notified the Company that it repre-sented a majority of its route salesmen and submitted a contractcontaining provisions pertaining to hours, wages, and working condi-tions.Similar contracts were also submitted to various of the Com-pany's competitors in Massachusetts.In a letter dated July 26, 1937, the Company declined to executethe contract on the grounds that an association of "Cote Bros.employees" had been formed and that 90 per cent of its employeeswere members of that organization.The Company asserted that ithad orally recognized this association as the sole collective bargain-ing agency of its employees.Thereafter, the Union began negotiations with a representative oftheMaster Bakers Association of Massachusetts, an association of DECISIONS AND ORDERS73allMassachusetts employers in the baking industry, including CoteBros. Inc., regarding the contracts which it had submitted to theseveral employers.The negotiations having proved unsatisfactoryto the Union, it called a strike which involved the Company's routesalesmen in Massachusetts.At the conclusion of the strike, whichwas short-lived, the Company signed a contract with the Union, atthe end of which appeared a written notation, "For Lowell Drivers."Subsequently, on August 16, 1937, another contract, substantially thesame as the first, but omitting the notation, "For Lowell Drivers,"was executed by the Union and the Company and substituted for thefirst contract.A clause in the second contract provided that it shouldremain in effect until July 26, 1938, "and thereafter Lentil terminatedby either Party on thirty (30) days' written notice given to theotherParty."Subsequently the Union encountered difficulty indealing with the Company under this contract because the Companycontended that the notation, "For Lowell Drivers", appearing inthe first contract limited its applicability solely to Lowell routesalesmen and that it had been the Company's understanding in sign-ing the second contract that it, also, applied to Lowell route salesmenonly, despite the omission therefrom of the notation so limiting it.For this reason and also on the ground that the Union did not repre-sent its New Hampshire route salesmen, the Company denied theUnion's right to bargain for the New Hampshire route salesmen.The Union, claiming to represent a majority of all the Company'sroute salesmen, both those operating in New Hampshire and thoseoperating in Massachusetts, applied to the Regional Office of theBoard at Boston, Massachusetts.Attempts to arrange a consentelection were unsuccessful.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andhas led and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union alleged in its amended petition that a unit composedof 37 route salesmen is appropriate for'the purposes of collective 74NATIONAL LABOR RELATIONS BOARDbargaining.While there may be some suggestion in its conferenceswith the Union regarding the contract that the Company consideredall its employees to constitute an appropriate unit, neither the Com-pany nor the Association at the hearing opposed the Union's claimswith respect to the appropriate unit or made any claims for a differ-ent appropriate unit.Moreover, at the close of the hearing all partiesentered into a stipulation authorizing the Board to direct an elec-tion among the Company's route salesmen, including the one vandriver, to determine whether they desire to be represented by theUnion or by the Association. In view of these facts we see no reasonfor deviating from the Union's claim as to the appropriate unit.We find that the 37 route salesmen, including the van driver, em-ployed by the Company constitute a unit appropriate for the pur-poses of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Union claimed that 22 of the Company's 37 route salesmenhad designated it as their representative for the purposes of col-lective bargaining.The Union introduced membership cards in evi-dence to substantiate its claim. It is unnecessary for us, however, toconsider these membership cards in resolving the question concerningrepresentation, since at the conclusion of the hearing all the partiesentered into a stipulation authorizing the direction of an election bythe Board on the following terms :1.The election shall be held among all the route salesmen, in-cluding the van driver, employed by the Cote Bros. Inc., andappearing on the pay roll of the Company as of February 12,1938.22.The ballot shall permit the voters to choose between thebakery drivers' local No. 686 of the A. F. of L., and the Associa-tion of Cote Brothers, Inc., employees.3.The election shall be held on a Saturday. The polls shallbe open at 7: 30 p. m. There shall be a polling place both inManchester, New Hampshire, and in Lowell, Massachusetts, andthe hours for voting shall be the same in both places.Thisparagraph, No. 3, shall be subject to the approval and discretion'of the Regional Director for the First Region.2 The stipulation lists the names of the persons eligible to vote.This list of namesappears in appendix A annexed'hereto. DECISIONS AND ORDERS754.The election shall be conducted by the Regional Directorof the National Labor Relations Board for the First Region,and all other procedural details, including the place for thevoting, other than as provided in paragraph 3, the preparation ofballots, the number of tellers, etc., shall be determined by him.His decision in these matters shall be final.Notices of electionshall be posted not less than 48 hours prior to the election inthe Manchester plant of Cote Bros. Inc., and in the garage ofCote Bros.'Inc., at Lowell, Massachusetts.5.The parties herein hereby agree to abide by an order anddecision of the National Labor Relations Board in accordancewith the above terms and conditions.On the basis of the above findings of fact, the above stipulation,and upon the entire record in the case, the Board makes thefollowing :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Cote Bros. Inc., Manchester, New Hamp-shire, within the meaning of Section 9 (c) and, Section 2 (6) and (7)of the National Labor Relations Act.2.The route salesmen, including the van driver, of Cote Bros. Inc.,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of its investigation to ascertain representa-tives for the purposes of collective bargaining with Cote Bros. Inc.,Manchester, New Hampshire, an election by secret ballot be conductedwithin fifteen (15) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FirstRegion, acting in this matter as agent of the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regu-lations, and in accordance with the stipulation entered into in thisproceeding, among all the route salesmen,, including the van driver,'employed by the Company who Were on the Company's pay-roll listof February 12,-1938, a copy of which is annexed hereto as appendix 76NATIONAL LABOR RELATIONS BOARDA, excluding those who have since ,quit or been'discharged for cause,to determine whether they desire to be represented by InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, Bakery Drivers Local No. 686, or by Association of CoteBros. Inc. Employees, for the purposes of collective bargaining, orby neither.APPENDIX AJoseph GaudneaultConrad LavalleHenry LavalleHenry MullenLeon RochettePhilip ThebeaultMorse MarcouxJames J. Connors,Leon L. GilbertHenry O. PerreaultArmand TessierPhilip BeaudetLeon V. AlliereLaunent AdamArmand AdamLeo LaFlammeAgenor De ZielHarvey TrudeauAntonio ChauvetteRosario MonastJean ChenardAlpha CampbellOliver VienLucien ChaputArchille BeaulacAlphonse MortelArthur PerreaultArthur GelinasArmand CaronLeonidas LeblancAlbert MesropianAlfred KellyShirley MorgrageSalvatore Garceau[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJune 13, 1938On May 9, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled case.The Direction of Election directed that an election bysecret ballot be conducted among all the route salesmen, includingthe van driver, employed by Cote Bros. Inc.Pursuant to the Decision and Direction of Election, an election bysecret ballot was conducted on May 21, 1938, under the direction andsupervision of A. Howard Myers, the Regional Director for the FirstRegion (Boston, Massachusetts), among the eligible employees ofCote Bros. Inc.On May 24, 1938, the said Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and, on May 25,1938, duly served upon the parties an Intermediate Report on theelection. DECISIONS AND ORDERS77As to the balloting and its results, the Regional Director reportedias follows :Total number eligible to vote---------------------------------34Total number of ballots cast---------------------------------31Total number of blank ballots--------------------------------0Total number'of void ballots---------------------------------0Total number of challenged ballots---------------------------0Total number of votes-in favor of International Brotherhoodof Teamsters, Chauffeurs, Stablemen and Helpers of America,Bakery Drivers Local No. 686-----------------------------7Total number of votes in favor of Association of Cote Bros. Inc.Employees-------------------------------------------------24Totalnumber of votes in favor of neither organization--------0No objections to the Intermediate Report on the electionwere filed,by any of the parties.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act, and pursuant to Article-III, Sections 8 and 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Association of Cote Bros. Inc. Em-ployees has been designated and selected by a majority of the routesalesmen, including the van driver, employed by Cote Bros. Inc.,.Manchester, New Hampshire, as their representative for the purposes-of collective bargaining, and that, pursuant to Section 9 (a) of the-Act, Association of Cote Bros. Inc. Employees is the exclusive rep-resentative of all such employees for the purposes of collective bar--gaining in rrespect to rates of pay, wages, hours of employment, andsother conditions of employment.